     Case 1:21-cv-00652-NONE-BAM Document 5 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP GONZALES,                                  Case No.: 1:21-cv-00652-BAM (PC)
12                       Plaintiff,                      ORDER DENYING IN FORMA PAUPERIS
                                                         APPLICATION WITHOUT PREJUDICE
13              v.
                                                         (ECF No. 2)
14    STEPHENS, et al.,
                                                         ORDER TO SUBMIT PRISONER
15                       Defendants.                     APPLICATION TO PROCEED IN FORMA
                                                         PAUPERIS OR PAY FILING FEE WITHIN
16
                                                         THIRTY (30) DAYS
17

18

19          Plaintiff Phillip Gonzales (“Plaintiff”) is a state prisoner proceeding pro se in this civil

20   rights action under 42 U.S.C. § 1983. Plaintiff initiated this action on April 19, 2021, (ECF No.

21   1), together with a motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, (ECF No.

22   2).

23          Plaintiff’s application to proceed in forma pauperis is incomplete. Although Plaintiff has

24   signed the motion and completed the first page, Plaintiff has failed to complete the second page.

25   In addition, the certified trust account statement attached to the application indicates that on April

26   9, 2021, the date the complaint was signed, Plaintiff withdrew $400.00 from his inmate trust

27   account.

28   ///
                                                        1
     Case 1:21-cv-00652-NONE-BAM Document 5 Filed 04/21/21 Page 2 of 2


 1          As the evidence before the Court of Plaintiff’s assets is inconclusive, the Court will

 2   provide Plaintiff with an opportunity to clarify his financial condition and adequately demonstrate

 3   financial hardship. Specifically, Plaintiff should explain why he withdrew the $400.00 on April

 4   9, 2021, which would have allowed him to pay the filing fee in full for this action. In addition,

 5   Plaintiff must complete all pages of the application for it to be considered. Plaintiff is not

 6   required to submit a new trust account statement.

 7          Accordingly, IT IS HEREBY ORDERED as follows:

 8          1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

 9   prejudice;

10          2.      The Clerk of the Court is directed to serve this order and a blank in forma pauperis

11   application for a prisoner on Plaintiff;

12          3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

13   the attached application to proceed in forma pauperis, completed and signed, or in the alternative,

14   pay the $402.00 filing fee for this action;

15          4.      No extension of time will be granted without a showing of good cause; and

16          5.      Plaintiff is warned that the failure to comply with this order will result in

17   dismissal of this action, without prejudice.

18
     IT IS SO ORDERED.
19

20      Dated:     April 21, 2021                              /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
